DETAILED ACTION
Allowable Subject Matter
Claims 19-21 are allowed.  
Claims 6-11 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/223349 A to Xu et al (“Xu”) in view of US Patent Pub. 2017/0090028 A1 to Djordjev et al (“Djordjev”).
As to claim 1, Xu discloses a fingerprint identification structure (See Fig. 1), comprising:
an ultrasonic emission component (122, 130 140), comprising a plurality of ultrasonic emission units arranged in a two-dimensional array in directions parallel to a plane; and
an ultrasonic detection component (121, 130, 140), comprising a plurality of ultrasonic detection units arranged in a two-dimensional array in the directions parallel to the plane,
(See Fig. 1; See also ¶ 0051),
 wherein each of the plurality of ultrasonic emission units comprises a first electrode (122), a first piezoelectric layer (130), and a second electrode (140) which are stacked in sequence, and each of the plurality of ultrasonic detection units comprises a third electrode (121), a second piezoelectric layer (130), and a fourth electrode (140) which are stacked in sequence.
Zhao fails to disclose wherein the first the first piezoelectric layer and the second piezoelectric layer are two independent structures, the first electrode and one of the third electrode and the fourth electrode are two independent structures, and the second electrode and the other of the third electrode and the fourth electrode are two independent structures.
Djordjev discloses an ultrasonic sensor wherein the first the first piezoelectric layer and the second piezoelectric layer are two independent structures, the first electrode and one of the third electrode and the fourth electrode are two independent structures, and the second electrode and the other of the third electrode and the fourth electrode are two independent structures (See Fig. 6A; Djordjev discloses an ultrasonic emission unit and an ultrasonic detection unit which are two independent structures.).  

As to claim 5, Zhao discloses further comprising:  
an insulating layer (See Fig. 1, 150) parallel to the plane,
wherein the ultrasonic emission component and the ultrasonic detection component are respectively located on both sides of the insulating layer; or, the ultrasonic emission component and the ultrasonic detection component are located on a same side of the insulating layer, and the ultrasonic emission component and the ultrasonic detection component are located in a same layer (See Fig. 4).
As to claim 12, Zhao discloses wherein the insulating layer is a base substrate, and at least one of the ultrasonic emission component and the ultrasonic detection component is attached to the base substrate (See Fig. 1).
As to claim 18, Zhao discloses wherein the ultrasonic emission component and the ultrasonic detection component are located on the same side of the insulating layer, the ultrasonic detection component comprises a plurality of ultrasonic detection unit groups, each of the plurality of ultrasonic detection (See Fig. 1 and 2).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/223349 A to Xu et al (“Xu”) in view of US Patent Pub. 2017/0090028 A1 to Djordjev et al (“Djordjev”), and further in view of CN 107229909 A to Silead.
As to claim 3, Xu in view of Djordjev fails to disclose wherein a piezoelectric strain constant of the first piezoelectric layer is greater than a piezoelectric strain constant of the second piezoelectric layer, and a piezoelectric voltage constant of the second piezoelectric layer is greater than a piezoelectric voltage constant of the first piezoelectric layer.
Silead discloses wherein a piezoelectric strain constant of the first piezoelectric layer is greater than a piezoelectric strain constant of the second piezoelectric layer (See pg. 1, 3 and 4; Silead discloses a first piezoelectric layer 102 with a piezoelectric strain constant that is relatively large.), and a piezoelectric voltage constant of the second piezoelectric layer is greater than a (See pg. 5; Silead discloses a specific piezoelectric voltage constant that is relatively large.).
Before the effective filing date,, it would have obvious to one of ordinary skill in the art to have modified Xu in view of Djordjev with the teachings of Silead wherein a piezoelectric strain constant of the first piezoelectric layer is greater than a piezoelectric strain constant of the second piezoelectric layer, and a piezoelectric voltage constant of the second piezoelectric layer is greater than a piezoelectric voltage constant of the first piezoelectric layer as suggested by Silead thereby similarly enhancing the ultrasonic transmission and receiving efficiency can be improved (See pg. 3-4).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/223349 A to Xu et al (“Xu”) in view of US Patent Pub. 2017/0090028 A1 to Djordjev et al (“Djordjev”) and CN 107229909 A to Silead, and further in view of US Patent Pub. 2017/0323133 A1 to Tsai. 
As to claim 4, Xu in view of Djordjev and Silead discloses wherein a material of the first piezoelectric layer comprises lead zirconate-titanate piezoelectric ceramic or aluminum nitride (Silead, see pg. 8, “the first piezoelectric layer 102 may be a piezoelectric material with a relatively large piezoelectric strain constant, such as PZT”).  
 Xu in view of Djordjev and Silead fails to disclose a material of the second piezoelectric layer comprises polyvinylidene fluoride.
(¶ 0051).  
Before the effective filing date,, it would have obvious to one of ordinary skill in the art to have modified Xu in view of Silead with teachings of Tsai wherein a material of the second piezoelectric layer comprises polyvinylidene fluoride, as suggested by D’Souza thereby similarly using known materials in the prior art for piezoelectric layers in ultrasonic sensors.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.